 


109 HR 1193 IH: Hate Crime Statistics Improvement Act of 2005
U.S. House of Representatives
2005-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1193 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2005 
Mrs. Maloney (for herself, Mr. Weiner, Mr. Cummings, Ms. Lee, Mr. Gutierrez, Mr. George Miller of California, Ms. Woolsey, Ms. Zoe Lofgren of California, Mr. Gonzalez, Mr. Sanders, and Ms. Linda T. Sánchez of California) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Hate Crime Statistics Act to require the Attorney General to acquire data about crimes that manifest evidence of prejudice based on gender. 
 
 
1.Short titleThis Act may be cited as the Hate Crime Statistics Improvement Act of 2005.
2.Amendment to Hate Crime Statistics Act
(a)In generalSubsection (b)(1) of the first section of the Hate Crime Statistics Act (28 U.S.C. 534 note) is amended—
(1)by striking or after sexual orientation,; and
(2)by inserting or gender, after ethnicity,.
(b)ApplicationThe amendment made by subsection (a) applies to data about crimes occurring on or after the first day of the first calendar year after the enactment of this Act. 
 
